Continuation of 3. 
The Applicant has proposed to amend claim 1 to recite the limitation of “a metal consisting of gold nanoparticles”. This limitation was not previously considered in regard to the compositions of claim 1, and further analysis would be required to determine whether “a metal consisting of gold nanoparticles” would have been obvious. Additionally a further search would also have to be made to determine the state of the art with regard to this issue

Continuation of 12.
The proposed claim 1 recites “wherein the oxygenation agent and the mineralization agent are capable of reacting in the presence of the gold nanoparticles to generate hydroxyapatite.” There appears insufficient support in the originally filed application for “wherein the oxygenation agent and the mineralization agent are capable of reacting in the presence of the gold nanoparticles to generate hydroxyapatite.”
The originally filed disclosure, at [0051] states that mineralization agents may be advantageous in the invention as such agents can provide calcium and phosphate ions and may help to restore, or inhibit the loss of, hydroxyapatite in affected bone and dental enamel.
However, an indication that mineralization agents may help to restore or inhibit the loss of hydroxyapatite does not support the limitation of an oxygenation agent and a mineralization agent reacting in the presence of gold to generate hydroxyapatite. Furthermore, the Specification does not disclose the generation of hydroxyapatite. 
/CELESTE A RONEY/
Primary Examiner, Art Unit 1612